Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-19-2006

USA v. Santiago
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2917




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Santiago" (2006). 2006 Decisions. Paper 1078.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1078


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                    No. 05-2917


                         UNITED STATES OF AMERICA

                                            v.

                              MIGUEL SANTIAGO,
                                           Appellant


           APPEAL FROM THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                            D.C. Crim. 01-cr-00363-4
                District Judge: The Honorable Berle M. Schiller


                   Submitted Under Third Circuit LAR 34.1(a)
                                 May 9, 2006


             Before: BARRY, SMITH and ALDISERT, Circuit Judges


                          (Opinion Filed:        May 19, 2006)


                                     OPINION



BARRY, Circuit Judge

                                            I.

     Appellant Miguel Santiago was named in Count One of a 51-count indictment
returned on June 26, 2001. Pursuant to an agreement with the government, he pled guilty

to conspiracy to distribute more than fifty grams of cocaine base and more than five

kilograms of cocaine, in violation of 21 U.S.C. § 846. The agreement referenced

Santiago’s understanding that the applicable mandatory minimum sentence was 10 years.1

       At his August 14, 2002 change of plea hearing, Santiago confirmed the accuracy

of the government’s summation of the plea agreement with its provisions, among others,

that “the Government d[id] not intend to move for a departure from any statutory

mandatory minimum term of imprisonment. . . .” (A36) and that no “promise or assurance

. . . of any kind other than what is set forth in the plea agreement” had been made “to

convince or induce [him] to plead guilty. . . .” (A39) Furthermore, Santiago replied in

the affirmative when asked whether he understood that the mandatory minimum was 10

years and “could go to life,” and knew that he could not withdraw his guilty plea if the

resulting sentence was “more severe . . . than [he] expect[ed] or than anyone else

recommend[ed].” (A49-50) As for his competency to give such assurances, Santiago

stated that the daily pill he took for a psychiatric condition did not affect his ability to

understand the proceedings.2 (A33-34)


   1
     Santiago also understood that he would not be permitted to “withdraw his plea
because the Court declines to follow any recommendation, motion, or stipulation by the
parties to this agreement,” and that “[n]o one ha[d] promised or guaranteed to [him] what
sentence the Court will impose.” (A24)
   2
     At the sentencing hearing, Santiago’s counsel informed the District Court that “in
spite of the . . . psychological difficulties that he does have, he is right now being fairly
well managed.” (A63 (“If he remains on the same meds and he’s given some of the type
                                               2
       At the time of his June 8, 2005 sentencing hearing, Santiago was facing an

advisory Guidelines range of 292 to 365 months. The District Court granted the

government’s motion for a downward departure for substantial assistance, however, and

sentenced Santiago to 120 months in prison, the statutory mandatory minimum.

                                             II.

       The Supreme Court has stated that “if counsel finds his case to be wholly

frivolous, after a conscientious examination of it, he should so advise the court and

request permission to withdraw.” Anders v. California, 386 U.S. 738, 744 (1967) “That

request, must, however, be accompanied by a brief referring to anything in the record that

might arguably support the appeal.” Id. Accordingly, we adopted Local Appellate Rule

109.2(a), which instituted the following procedure:

       Where, upon review of the district court record, trial counsel is persuaded
       that the appeal presents no issue of even arguable merit, trial counsel may
       file a motion to withdraw and supporting brief pursuant to Anders v.
       California, 386 U.S. 738 (1967), which shall be served upon the appellant
       and the United States. The United States shall file a brief in response.
       Appellant may also file a brief in response pro se. . . . If the panel agrees
       that the appeal is without merit, it will grant trial counsel’s Anders motion,
       and dispose of the appeal without appointing new counsel.


Pursuant to Anders and our local rule, counsel submitted a brief arguing that there are no

non-frivolous arguments on appeal and filed a motion seeking to withdraw as counsel; the

government responded; and Santiago filed a pro se brief.


of programs that are available in the standard Federal institution, as opposed to detention
center, that should be appropriate.”))
                                              3
       We “confine our scrutiny to those portions of the record identified by an adequate

Anders brief . . . [and] those issues raised in Appellant’s pro se brief.” United States v.

Youla, 241 F.3d 296, 301 (3d Cir. 2001). Santiago’s counsel raised and dismissed

potential appellate arguments of the lack of jurisdiction, the invalidity of Santiago’s guilty

plea, and the illegality of the sentence. We agree that the District Court had jurisdiction,

conducted a sufficient colloquy to ensure that Santiago entered his plea knowingly and

voluntarily, and imposed a legal sentence. Santiago claims in his pro se brief, however,

that his plea “was not entered willingly, knowingly, and voluntarily.” More specifically,

he contends the “government conveyed” to him that as a result of the substantial

assistance motion he would face no more than eight years in prison. He also argues that

his psychiatric condition prevented him from knowingly entering a plea. His contentions

find no support in the record.

       Santiago confirmed at the change of plea hearing that he was aware of the statutory

mandatory minimum sentence, understood that the government had no intention of

seeking a departure below that term and, in any event, knew that he could not challenge a

legal sentence “more severe . . . than [he] expect[ed] or than anyone else

recommend[ed].” In regard to his competency, the District Court appropriately inquired

about his psychiatric condition, and Santiago confirmed his ability to understand the

proceedings. No further inquiry was necessary, and no further proceeding required.3 We


   3
    See 18 U.S.C. § 4241(a) (requiring a competency hearing be held “if there is
reasonable cause to believe that the defendant may presently be suffering from a mental
                                              4
note that Santiago does not suggest on appeal what it was about his psychiatric condition,

whether at the time of his change of plea or at sentencing, that affected his competency to

make the requisite decisions.

                                            III.

       There being no non-frivolous grounds for appeal, we will affirm the judgment of

the District Court and grant counsel’s motion to withdraw.4




disease or defect rendering him mentally incompetent to the extent that he is unable to
understand the nature and consequences of the proceedings against him or to assist
properly in his defense”).
   4
    Furthermore, we certify “that the issues presented in the appeal lack legal merit for
purposes of counsel filing a petition for writ of certiorari in the Supreme Court.” 3d Cir.
L.A.R. 109.2(b). Accordingly, appointed counsel in this case “shall be under no
obligation to file a petition.” Id.
                                             5